Walker J.
It does not vitiate a tender that the amount offered in payment is larger than the amount actually due; and a withdrawal of a larger amount, and a subsequent tender of the exact amount due, will only operate as a tender from the time it is made.
The payment of the amount due the plaintiff into court is the proper'mode of making tender, when the claim is brought into litigation.
This suit was on a promissory note, made subsequent to the passage of the legal tender acts of 1862 and 1863, so that the court was not misled by any of the decisions of the Supreme Court of the United States. That court now sustaining the constitutionality of the legal tender laws, we are relieved from the danger of confusion in our own decisions, resulting from the want of harmony in those of that court, whose more immediate duty it is to construe the acts of Congress.
A jury was waived in this case, and the cause submitted to the court, whose judgment we think it proper to affirm.
Affirmed.